DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-15 and 18-21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10589162 discloses a sports ball for communicating to an external electronic device various parameters related to an impact with a sporting implement, such as a golf club. The sports ball comprises an outer resilient shell within that is contained a resilient core. An electronic circuit comprises at least one sensor, a transmitter, optionally a light-emitting diode, and a power source. The electronic circuit is cushioned from the impact of the sporting implement by the resilient core. The electronic circuit is adapted for communicating sensor data to the external electronic device via the transmitter. The at least one sensor is taken from the group of sensors comprising: a GPS receiver, a multi-axis accelerometer, an orientation sensor, an altitude sensor, and a microphone. The transmitter may be an RFID chip that passively transfers data from the 
U.S. 20080207357 discloses a combined range and tag finder for determining distances to objects in an environment is described. Such a combined range and tag finder includes a system for determining distances to objects on a golf course and for finding golf balls for use with a system for finding golf balls. In the case of one exemplary integrated device, the device has at least two receivers, one to receive an RFID signal from the golf ball, another to receive a signal for positioning of the device location. At least one processor is coupled to both the receivers and can determine at least a direction and/or distance of the device from an object on the golf course. Other embodiments of a combined range and tag finder are also described. However, ‘357 does not disclose the independent claims as currently amended.
US 8525472 discloses a method for wirelessly charging and/or re-charging at least one sports object embedded with a battery and circuitry is provided. The method includes positioning the sports object proximate to a charging system, the charging system containing circuitry for wirelessly communicating with the sports object, whereby information is bi-directionally transferred by radio frequency and electric power is transferred to the sports object by induction. The sports object circuitry is adapted for determines a charging 
U.S. 20150094168 discloses the tracking and locating of a golf ball via GPS on a golf course. Exemplary embodiments provide a device comprising an electronic golf ball that has GPS, cellular, wifi, and Bluetooth transmission technology, as well as a gyroscope for the determination of strokes, speed and rate of spin on the golf ball. This device connects to an external server and/or smart phone application for reporting of its location and associated information. However, ‘168 does not disclose the independent claims as currently amended.
US 8512177 discloses an American style football including an inflatable bladder, a cover surrounding the bladder, and an electronic circuit. The bladder includes first and second side walls defining an expandable cavity and a cross-member configured to extend through the expandable cavity. The side walls and cross-member are coupled together to form a bladder seam. The electronic circuit is coupled to the cross-member and produces a signal to enable the position and movement of the football to be monitored during use. However, ‘177 does not disclose the independent claims as currently amended.
US 10523053 discloses inductively charging a sport ball. An embodiment operates by transmitting from a resonant circuit a calibration signal in response to detecting a charging base, and transmitting from the resonant circuit a charging state in response to receiving power at the resonant circuit. Another embodiment operates by transmitting from a resonant circuit a presence signal, receiving 
U.S. 20100227705 discloses a golf ball that is easily found with lighting and buzzing. A battery in the golf ball is charged with a current from its induction coil through electromagnetic induction. On charging, the circuit in the golf ball can stop functioning. Thus, life-time of the battery is prolonged while power used is cut down. And, contamination owing to frequently replacing the battery is diminished. However, ‘705 does not disclose the independent claims as currently amended.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859